Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. The claims have not be substantively amended with the exception of new claim 77.
Applicant’s arguments are persuasive to overcome the rejection for the specific example demonstrated- that would equate to a combination of claims 30, 49 & 77.   It is not clear how the unexpected results would be extrapolated to demonstrate unobviousness of any other instant combination of claims and as such the claims remain rejected for the reasons of record. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 44--54, 57-58, and 68-71 & 77 are rejected under 35 U.S.C. 103 as being unpatentable over Dura et al. (Nature Communications, Vol. 6, no. 1,2015) in view of Berenson et al. (US20030119185A1) and Ingber et al. (US20160313306A1).
Dura et al. teaches a method of stimulating immune cells (i.e. T-cells) in a microfluidic device that comprises reagents that stimulate/activate immune cells. Dura et al. specifically teaches on-chip stimulation using a microfluidic device to characterize the early activation dynamics of CD8 T-cells (page 2, column 2, f2 lines 8-17). Cells and 
Dura does not specifically teach a microfluidic device containing affinity reagents prior to the addition of immune cells.
However, Ingber et al. discloses immune cells added to a liquid present in the microchannel (of a microfluidic device) and simulating the microenvironment with an agent (including a cytokine) (See ref. f0021 lines 1-7). Ingber et al. specifically teaches the device and its use with immune cells (e.g., but not limited to, CD8+ T-cells, lymphocytes, monocytes, and/or neutrophils) (See ref. f0064 lines 1 -3).
Berenson et al. teaches that blood can be drawn directly from the patient (i.e. primary cells which include PBMCs) into a stand-alone disposable device that already contains two or more immobilized antibodies (e.g., anti-CD3 and anti-CD28) or other components to stimulate receptors required for T-cell activation (e.g., immobilized on plastic surfaces or upon separable microparticles) prior to the cells being administered to the subject (See ref. 0178 lines 1-6).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to modify Dura et al.’s teachings of on-chip microfluidic T-cell stimulation with Berenson et al.’s method step of preloading antibody-immobilized beads into the device prior to introducing blood cells (including immune cells) that are subsequently activated. Berenson et al. provides motivation to retain/immobilize affinity agents inside the device prior to introducing cells because the process includes the necessary activating/stimulating agents contained within the device and is therefore 
Dura et al.’s microfluidic device teaches channels and a trap array (i.e. multichannel system) used for T-cell stimulation/activation (See ref. figure 1). However, Dura does not specifically state one or more channels/multichannel microfluidic. Ingber et al. teaches a microfluidic device that comprises one or more microfluidic channels (See ref fOOl 6 lines 7-10).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura and Ingber in fabricating a multichannel device. There is a reasonable expectation of success for this modification because not only is it within the same field of endeavor, but also because Ingber et al. teaches a multichannel microfluidic used for immune cell processing.
Dura et al. teaches cell stimulation protocols by pairing CD8 T-cells with anti-CD3/CD28-coated microbeads (Life Technologies) in the same manner as in pairing with APCs (See ref. page 12, column 1, f2, lines 1 -6). It is clear that the antibodies (affinity reagents) are bound to the cells which are trapped in the array. Therefore, the affinity reagents are both positioned within the microfluidic device and retained.
However, Dura does not specifically teach a method of stimulating/activating immune cells in a microfluidic device comprising affinity reagents (antibodies) that are covalently bound to the microfluidic device and present prior to the addition of the cells.

Ingber et al. teaches a coating with a cell adhesion factor and/or a positively-charged molecule that is bound to the membrane (i.e. affinity reagents are positioned and retained to device) to improve cell attachment and stabilize cell growth. The cell adhesion factor can be added to the membrane and is, but not limited to, antibodies, aptamers, fragments or analogs having a cell binding domain thereof. The positively-charged molecule and/or the cell adhesion factor can be covalently bound to the device’s membrane (See ref. f0310).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura, Berenson, and Ingber et al. to employ the use of antibodies positioned on beads/affinity agents that are covalently bound to the microfluidic (i.e. retained) to activate/stimulate the immune cells within. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Dura et al. teaches the use of 
Dura et al. teaches a microfluidic device with multiple channels/trap arrays capable of activating immune cells. However, Dura et al. does not teach a membrane in contact with said one or more microfluidic channels. Ingber et al. teaches a microfluidic device that further comprises a membrane in contact with one or more microfluidic channels (See reference abstract lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura and Ingber et al. to employ the use of a membrane contacting the microfluidic channels for the stimulation/activation of immune cells. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Dura teaches T-cell activation via trapped cells conjugated to affinity reagents (i.e. antibody coated beads) and Ingber teaches the use of gels/membranes within a microfluidic.
With regard to claims 38-45, Dura et al. teaches a microfluidic device with multiple channels/traps capable of activating immune cells. However, Dura et al. does not teach a membrane in contact with one or more microfluidic channels and that the membrane comprises a gel consisting of trapped/immobilized ECM proteins. Ingber et al. teaches a microfluidic device having a gel in the body of the device and/or the 
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura, Ingber, and Berenson et al. to employ the use of functionalized membranes/gels within a microfluidic platform for the stimulation/activation of immune cells. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Dura teaches T-cell activation via affinity reagents (i.e. antibody coated beads), Ingber teaches the use of gels/membranes within a microfluidic that further comprise ECM proteins, and Berenson teaches that the device can contain an insert with immobilized reagents for activating T-cells.
	Dura et al. teaches T-cell activation/stimulation via chemicals (ionomycin), antibody-coated beads, and APCs (See ref. Fig. 2). APCs such as B-cells, are co-cultured with T-cells to stimulate/activate them. However, despite teaching co-culturing to stimulate/activate immune cells, Dura et al. does not specifically teach epithelial cells or endothelial cells added to the microfluidic prior to the addition of immune cells. Berenson et al. teaches that blood can be drawn directly from the patient (i.e. primary 
Furthermore, Ingber et al. teaches COPD-derived epithelial cells that were grown in the microfluidic device (See ref. f0056 lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura, Berenson and Ingber et al. by adding epithelial/endothelial cells prior to the addition of immune cells (i.e. co-culture) within a microfluidic for activation/stimulation. This is further rendered obvious by the fact that epithelial/endothelial cells are adherent in nature and therefore would have to be cultured on a surface prior to the addition of suspension cells (e.g. T-cells). There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Dura et al. teaches T-cell activation/stimulation via co-culture, Berenson et al. teaches the use of 

With regards to claim 52, a method of stimulating T-cells in a microfluidic device that contains affinity regents such that the T-cells become stimulated/activated. Dura et al. teaches, on-chip stimulation using a microfluidic device to characterize the early activation dynamics of T-cells (See ref. page 2, column 2, f2 lines 8-17).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to apply the teachings of Dura for a method of stimulating immune cells, specifically T-cells, in a microfluidic device. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Dura specifically teaches the use/activation of T-cells within a microfluidic.
Dura et al. teaches the activation and plating of T-cells when disclosing identical T- and B-cell preparations used for microfluidics assays and bulk culture assays that were run in parallel. T-cell culture supernatants were (from duplicate plates), were assayed for IL-2 or IFNg via ELISA, implying that the plated T-cells were activated (See ref. Discussion f6). Ingber et al. teaches that cells are plated outside an organism and coated/seeded onto the device’s membrane (See ref. f0365 lines 9-14).
	It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura and Ingber et al. for plate activation of T-cells that can further be used in a microfluidic platform/device. There is a reasonable expectation for success for this modification because not only is it 
Dura et al. teaches T-cells, but does not specifically teach PBMC derived T-cells (See ref. page 2, column 2, f2 lines 8-17). Berenson et al teaches PBMC derived T-cell activation (See ref. f0026- f0030). It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura and Berenson et al. for a method of stimulating/activating PBMC derived T-cells in a microfluidic device. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Berenson et al. teaches the use of PBMC derived T-cells processed/activated in a microfluidic device.
Dura et al. teaches that their microfluidic device provides full control of the soluble microenvironment by media exchange without losing cell registration. This feature enables sequential probing of cell pairs through on-chip stimulation, staining and fixation protocols (See ref. page 2 column 2 fl lines 8-11).

However, Dura et al. does not specifically teach that the device comprises soluble antigen(s) within the microfluidic device for stimulation/activation. Berenseon et al. teaches that ligands useful for stimulating a single signal or stimulating a primary signal and an accessory molecule that stimulates a second signal may be used in soluble form for T-cells (See ref. f0089 lines 1 -9). Ingber et al. teaches “stimulated state” and how it refers to a state of cells that are responsive to a condition-inducing agent. Condition-inducing agent refers to any agent that can cause a cell to display a 
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura, Berenson, and Ingber et al. for the use of soluble antigens within a microfluidic device. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Berenson et al. teaches soluble molecules for T-cell activation/expansion and Ingber et al. teaches a similar method of soluble antigens within a microfluidic device.

Claims 55-56, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Dura et al. (Nature Communications, vol 6, no. 1,2015) in view of Berenson et al. (US20030119185A1) and Grisham et al. (US20160047735A1).
Dura et al. teaches T-cells, but does not specifically teach the subsets TH1 and TH9. Grisham et al. teaches, a cell processed in the microfluidic device can be a T-cell which can be CD4+ T helper cell (e.g, TH1, TH2, TH3, TH17, TH9, or TFH) (See ref. f0079 lines 8-10). It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura and Grisham et al. to use the specific T-cell subclasses TH1 and TH9. There is a reasonable expectation for success for this modification because not only is it within the same field 
Dura et al. teaches using stains and chemical agents for studying the stimulation/activation of lymphocytes, but does not teach the addition of a test agent or candidate drug for inhibiting stimulated immune cells.
Grisham et al. teaches a human intestine recapitulated in a controlled microfluidic environment, which can be used for drug testing, the development of intestinal disease models (i.e. inflammatory bowel disease, Crohn's disease, ulcerative colitis, etc.), and screening for therapeutic agents (See ref. f0268 lines 20-32). Furthermore, Grisham et al. teaches, a method to evaluate the effect of different agents during an infection simulated in the device. The cells in the device were treated with different agents (e.g., DMSO as a control, budesonide, and BRD4 inhibitor compounds 1 and 2 obtained from a pharmaceutical company) (See f0278 lines 1- 22 and figures 12A -12F).
It would have been obvious to a person of ordinary skill in the art before the filing of the instant application to combine the teachings of Dura and Grisham et al. to test agents or candidate drugs using the microfluidic device because Grisham teaches this specific use. There is a reasonable expectation for success for this modification because not only is it within the same field of endeavor, but also because Grisham cites similar inflammatory diseases/disease models that are found in the instant specification as well.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BLAINE LANKFORD/Primary Examiner, Art Unit 1657